Case 2:18-cv-00351-JRG Document 29-4 Filed 07/09/19 Page 1 of 1 PageID #: 203




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

                                                     )
CORYDORAS TECHNOLOGIES, LLC                          )
                                                     )   Case No. 2:18-CV-00351
            Plaintiff,                               )
                                                     )
      vs.                                            )
                                                     )
ASUSTEK COMPUTER INC.                                )
                                                     )
            Defendant.                               )
                                                     )



                                  PROPOSED ORDER

            Before the Court is Defendant ASUSTeK Computer Inc.’s (“Asustek”), Motion For

     Entry Of Judgment. Accordingly, the Court hereby enters Final Judgment in this matter

     against Defendant Asustek. It is further ORDERED that Asustek pay Corydoras $2,000.00

     pursuant to the Offer of Judgment. Each side shall bear its own attorney fees and costs.
